Citation Nr: 0735434	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to March 
1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In January 2005, the veteran testified before a 
Hearing Officer at the RO.  


FINDINGS OF FACT

1.  The veteran was exposed to noise during service.

2.  The veteran has provided credible testimony to the effect 
that he has experienced ringing in his ears since service.

3.  The veteran's tinnitus is as likely the result of noise 
exposure in service or associated his service-connected 
noise-induced hearing loss as it is the result of some other 
factor or factors.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss or tinnitus.  At his 
January 1962 military separation medical examination, a 
spoken voice test showed that the veteran's hearing acuity 
was 15/15.  

The veteran's DD Form 214 shows that his military 
occupational speciality was construction machine operator.  
The civilian occupational equivalent is bull dozer operator.  

In April 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss and tinnitus.  On his application, the veteran 
indicated that both conditions had begun during service.

In an April 2004 statement, the veteran indicated that during 
basic training and AIT, he had been exposed to noise from 
rifles, machine guns, hand grenades, and grenade launchers.  
After his training, the veteran indicated that he worked in 
vehicle maintenance, where he was also exposed to noise from 
engines, air compressors, jack hammers, and other auxiliary 
tools.  He indicated that he did not wear ear protection.  
The veteran indicated that after using these tools, he 
experienced ringing in his ears, which had persisted to the 
present day.  

In July 2004, the veteran underwent VA audiological 
examination at which he reported tinnitus for the past 30 
years.  He reported noise exposure during service.  Following 
service, he reported that he worked in a variety of jobs, 
from salesman to maintenance.  Audiometric testing showed 
moderate to severe high frequency hearing loss.  Also 
diagnosed was subjective tinnitus.  The examiner noted that 
although normal hearing was shown at the time of the 
veteran's separation from service, a spoken voice test was 
not frequency-specific and would not have revealed high 
frequency hearing loss.  She indicated that with the 
veteran's history of military and occupational noise 
exposure, it was as likely as not that at least a portion of 
the veteran's hearing loss was precipitated by military noise 
exposure.  The examiner further indicated that since the 
veteran's tinnitus did not begin until many years after 
service, it was not likely that it was precipitated by 
military noise exposure nor was it secondary to service-
connected hearing loss.  

In a July 2004 rating decision, the RO granted service 
connection for hearing loss and assigned an initial 40 
percent rating.  The RO denied service connection for 
tinnitus, noting that the VA examiner had concluded that the 
veteran's tinnitus had only been present for the past 30 
years, putting its date of onset in 1974, 12 years after 
service separation.  

The veteran appealed the RO's decision denying service 
connection for tinnitus.  He emphasized that his tinnitus had 
begun during service, and he did not understand why VA 
believed that it had started in 1974.  

In light of the veteran's statements that his tinnitus had 
been present since service, in August 2004, the RO solicited 
another opinion from the VA medical examiner.  The examiner 
noted that she had spoken to the veteran by telephone, and 
had asked him whether his hearing loss had been present 
during service.  The examiner indicated that the veteran had 
responded that he could not remember that far back.  As a 
result, the examiner indicated that she could not resolve the 
issue without resorting to mere speculation.  

At a January 2005 hearing, the veteran described his in-
service noise exposure, including from weapons fire during 
basic training and from operating heavy equipment thereafter.  
He testified that his tinnitus had begun during service, 
although he was unable to pinpoint an exact date.  When asked 
why he had told the examiner that his tinnitus had begun 30 
years prior, he indicated that he apparently made a mistake.  
He indicated that it had not been his intention to report 
that his tinnitus had begun in 1974.  Rather, he emphasized 
that he had first noticed tinnitus during service.  

In February 2005, the RO solicited another VA medical opinion 
regarding the etiology of the veteran's service-connected 
tinnitus.  After reviewing the claims folder, the examiner 
noted that since there were so many inconsistencies in the 
record regarding the onset of the veteran's tinnitus, it 
would be complete speculation to state when the veteran's 
tinnitus had begun.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for tinnitus.  He 
contends that he developed tinnitus during service as a 
result of his exposure to acoustic trauma.  

As described above, the veteran has provided several 
statements regarding his in-service noise exposure from 
rifles, machine guns, and hand grenades during basic 
training, as well as from engines, air compressors, jack 
hammers, and other auxiliary tools, in the course of his 
military duties in the maintenance field.  The veteran's 
statements of in-service noise exposure are corroborated by 
his DD Form 214, which shows that his military occupational 
speciality was construction machine operator, a speciality 
consistent with noise exposure.  

In addition to evidence of in-service noise exposure, the 
record on appeal contains credible testimony from the veteran 
to the effect that his tinnitus had its onset during service.  

Tinnitus is a "perception of sound in the absence of 
acoustic stimulus" and is a subjective experience of the 
patient.  Robert Berkow, M.D., The Merck Manual Of Diagnosis 
And Therapy, 2172 (15th ed. 1987).  Since the disease is 
defined as a subjective experience of the patient, it is an 
underlying disability for which lay statements can provide 
evidence of continuity of symptomatology since service.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds that the veteran's statements regarding the 
onset and continuity of his tinnitus are credible.  In 
addition, the Board notes that tinnitus is subjective, and 
the kind of condition which lay evidence is competent to 
describe.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  Moreover, the 
fact that the veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the Board notes that the medical evidence of record 
reflects that the veteran's hearing loss is "noise-
induced", i.e., a result of his exposure to acoustic trauma 
in service.  At the July 2004 VA medical examination, the 
audiologist concluded that at least a portion of the 
veteran's hearing loss was precipitated by military noise 
exposure.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of the July 2004 VA medical examination 
report in which the examiner concluded, based on the 
veteran's report that his tinnitus had begun some 30 years 
prior, that his tinnitus did not have its inception on active 
duty.  As described above, however, the veteran has since 
refuted his statement, credibly stating that he had been 
mistaken in indicating that his tinnitus had started 30 years 
prior.  Rather, he has emphasized that his tinnitus had its 
onset during service.  

The Board has also considered the August 2004 and February 
2005 VA medical opinions, but finds that they are of limited 
probative value, since both examiners declined to provide an 
opinion regarding the etiology or date of onset of the 
veteran's tinnitus.

Viewing the evidence in a light most favorable to the 
veteran, the positive evidence of record consists of the 
facts that he is service-connected for bilateral hearing loss 
that has been etiologically linked to noise exposure during 
his active service and that he currently avers that he has 
had ringing of the ears since service.  Based on the 
veteran's statements, the VA examiner's report linking his 
hearing loss to service, and the provisions from The Merck 
Manual noted above, the Board concludes that evidence for and 
against the claim for service connection for tinnitus is at 
least in approximate balance.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
sufficient to award service connection for tinnitus. 


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


